Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-2, 6-14, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: In the Action dated 1/22/21, former Claim 3 was objected to as being dependent upon a rejected base claim, but designated as allowable if rewritten in independent form to include all of the limitations of the base Claim and any intervening Claims.  Claim 2 has now been rewritten to include the limitations of previous Claim 3 which has now been cancelled.  As such, Claim 2, as amended is allowed for the reasons listed in the Action of 1/22/21.  Claims 1, 4, 6-14, and 19-20 were previously designated as allowed, and remain allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO A AYALA whose telephone number is (571)270-5336.  The examiner can normally be reached on Monday-Friday 9am-5pm Eastern standard.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/FERNANDO A AYALA/Examiner, Art Unit 3724   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                                                                                  
03/02/2021